                                           Case 5:20-cv-06677-BLF Document 5 Filed 09/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ERNEST KELLY HOLESTINE,
                                  11                                                      Case No. 20-06677 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                v.                                        TEMPORARY RESTRAINING
 United States District Court




                                  13                                                      ORDER
                                         M.B. ATCHLEY, et al.,
                                  14
                                                      Defendants.
                                  15                                                      (Docket No. 3)
                                  16

                                  17
                                              Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  18
                                       U.S.C. § 1983 against prison staff at Salinas Valley State Prison. Dkt. No. 1. Along with
                                  19
                                       the complaint, Plaintiff filed a motion for a preliminary injunction and temporary
                                  20
                                       restraining order against SVSP Defendants Warden M. B. Atchley and G. Padilla, the
                                  21
                                       Chief Executive Officer, to instruct, educate, supervise and monitor all SVSP staff
                                  22
                                       regarding the proper use of masks in relation to covid-19 disease transmission health and
                                  23
                                       safety prevention protocols. Dkt. No. 3; Dkt. No. 1 at 8.
                                  24
                                              Federal Rule of Civil Procedure 65 sets forth the procedure for issuance of a
                                  25
                                       preliminary injunction or temporary restraining order (“TRO”). Prior to granting a
                                  26
                                       preliminary injunction, notice to the adverse party is required. See Fed. R. Civ. P.
                                  27
                                       65(a)(1). Therefore, a motion for preliminary injunction cannot be decided until the
                                  28
                                           Case 5:20-cv-06677-BLF Document 5 Filed 09/29/20 Page 2 of 3




                                   1   parties to the action are served. See Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983). A
                                   2   TRO may be granted without written or oral notice to the adverse party or that party’s
                                   3   attorney only if: (1) it clearly appears from specific facts shown by affidavit or by the
                                   4   verified complaint that immediate and irreparable injury, loss or damage will result to the
                                   5   applicant before the adverse party or the party's attorney can be heard in opposition, and
                                   6   (2) the applicant’s attorney certifies in writing the efforts, if any, which have been made to
                                   7   give notice and the reasons supporting the claim that notice should not be required. See
                                   8   Fed. R. Civ. P. 65(b).
                                   9          “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
                                  10   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
                                  11   Lopez v. Brewer, et al., 680 F.3d 1068, 1072 (9th Cir. 2012) (citation omitted) (emphasis
                                  12   in original). The standard for issuing a TRO is similar to that required for a preliminary
Northern District of California
 United States District Court




                                  13   injunction. See Los Angeles Unified Sch. Dist. v. United States Dist. Court, 650 F.2d 1004,
                                  14   1008 (9th Cir. 1981) (Ferguson, J., dissenting). “A plaintiff seeking a preliminary
                                  15   injunction must establish that he is likely to succeed on the merits, that he is likely to suffer
                                  16   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
                                  17   favor, and that an injunction is in the public interest.” Winter v. Natural Resources
                                  18   Defense Council, Inc., 555 U.S. 7, 20 (2008).
                                  19          Here, Plaintiff asserts that he satisfies the first requirement and concedes that he has
                                  20   not satisfied the second requirement of notice. Dkt. No. 3 at 4. Notwithstanding the fact
                                  21   that Defendants have not been served in this matter, the Court finds Plaintiff has failed to
                                  22   satisfy all the requirements under Winter to justify a TRO at this time. With respect to the
                                  23   first element, likelihood of success on the merits, Plaintiff has failed to show that he is
                                  24   likely to succeed on his claim for injunctive relief against Defendants who are in a
                                  25   supervisory manner over the SVSP staff who are allegedly not complying with safety
                                  26   protocols related to covid-19. Plaintiff admits that on the same day that an inmate first
                                  27   tested positive for covid-19, Defendants Atchley and Padilla sent out a “message”
                                  28                                                  2
                                            Case 5:20-cv-06677-BLF Document 5 Filed 09/29/20 Page 3 of 3




                                   1   reassuring all inmates that they were “‘doing all we can to keep everybody safe’” and
                                   2   would “continue to follow Centers for Disease Control and Prevention and California
                                   3   Department of Public Health guidelines for responding to COVID-19.” Dkt. No. 1 at 5;
                                   4   Dkt. No. 1-2 at 28. Plaintiff claims that despite this message, SVSP staff continue to wear
                                   5   their masks improperly. Dkt. No. 1 at 5. It is unclear whether this was due to Defendants’
                                   6   failure to properly train or the SVSP staff’s individual negligence or intentional disregard
                                   7   of the procedures in which they were already trained; if the latter, then Defendants cannot
                                   8   be liable. Accordingly, Plaintiff has not established that he is likely to succeed on the
                                   9   merits against Defendants. Where the court concludes the movant has failed to show a
                                  10   likelihood of success on the merits, the court, in its discretion, need not consider whether
                                  11   the movant would suffer irreparable injury. Guzman v. Shewry, 552 F.3d 941, 948 (9th
                                  12   Cir. 2009). Accordingly, Plaintiff’s motion for a TRO is DENIED without prejudice at
Northern District of California
 United States District Court




                                  13   this time.
                                  14            This order terminates Docket No. 3.
                                  15            IT IS SO ORDERED.
                                  16   Dated: _September 29, 2020____                     ________________________
                                                                                          BETH LABSON FREEMAN
                                  17
                                                                                          United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying TRO
                                       PRO-SE\BLF\CR.20\06677Holestine_deny.tro
                                  26

                                  27

                                  28                                                  3
